 



Exhibit 10.2.2
DIRECTORS AND EXECUTIVE OFFICERS PARTY TO INDEMNIFICATION AGREEMENTS
          Schedule identifying agreements, entered into between the Company and
each of the following persons, substantially identical to the Form of
Indemnification Agreement constituting Exhibit 10.1.1 to the Company’s Current
Report on Form 8-K (File No. 001-33217):

1.   Noam Gottesman   2.   Ian G.H. Ashken   3.   Nicolas Berggruen   4.  
Martin E. Franklin   5.   James N. Hauslein   6.   William P. Lauder   7.   Paul
Myners   8.   Emmanuel Roman   9.   Peter A. Weinberg   10.   Simon White   11.
  Alejandro R. San Miguel   12.   Jeffrey M. Rojek

